DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
Regarding claim 7, line 3, please, delete “couples” because the phrase does not make any sense.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13-14, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami (U.S. 2008/0290885) hereafter Matsunami in view of Rathburn (‘877) cited in the record.
As to claim 1, Matsunami discloses a test fixture (100) as shown in figure 1 comprising:

a daughter board (120) having second contact pads (134) on the daughter board, wherein the second contact pads (134) align with the first contact pads (196) and are coupled to the first contact pads by bonding.
Matsumani does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsumani in order to provide excellent strength and bonding structures.
As to claims 11 and 14, Matsunami discloses a method for making a test fixture (100) as shown in figure 1, the method comprising:
positioning a daughter board (120) on a mother board (190) such that contact pads (134) on the daughter board align with contact pads (196) on the mother board; and to form a bond between the contact pads on the daughter board and the contact pads on the mother board.
Matsunami does not specifically disclose depositing conductive particles on one OR on the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard.

It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Rathburn employed in the test fixture of Matsumani in order to provide excellent strength and bonding structures.
As to claim 25, Don discloses a method for testing integrated circuit (IC) devices, the method comprising:
positioning a daughter board (120) on a mother board (190) such that contact pads (134) on the daughter board align with contact pads (196) on the mother board; and to form a bond between the contact pads on the daughter board and the contact pads on the mother board and coupling the mother board to testing equipment (110).
Matsunami does not specifically disclose depositing conductive particles on at least one of the contact pads on the motherboard and on the contact pads on the daughter board to form sintered the conductive particles to form a bond between the contact pads on the daughter board and the contact pads on the motherboard, and placing and testing integrated circuit (IC) devices into sockets on the daughter board.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the conductive particles (74) on the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds, and an IC (64) place and test into a socket housing (106) of the daughter board (70).

Regarding claims 13, 16, Matsunami as modified by Rathburn teaches sintering is performed by heating the motherboard (50) and daughter board (70) to a temperature less than the melting point of the bulk material comprising the conductive particles (74).

Claims 2-10, 12, 15, 17-24, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami in view of Rathburn as applied to claims above, and further in view of Tomita et al. (U.S. 2011/0043239) cited in the record.
Regarding claim 2, Matsunami as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsumani and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 3, Matsunami as modified by Rathbirn and Tomita teaches a top surface of the daughter board (5) is approximately coplanar with a top surface of the motherboard (9).

Regarding claim 5, Matsunami as modified by Rathbirn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 6, Matsunami as modified by Rathbirn and Tomita teaches the recessed region on the motherboard (9) has a depth, and in which the daughter board (5) has a thickness larger than the depth of the recessed region on the motherboard.
As to claim 7, Matsunami discloses a test fixture (100) as shown in figure 1 comprising:
a motherboard (190) configured to couple to a test station (110), the mother board including first contact pads (134); and
a daughter board (120) having second contact pads (196), wherein the second contact pads align with the first contact pads and are coupled to the first contact pads by bonds.
Matsumani does not specifically disclose the first pads coupled to the second pads by sintered bonds.
Rathburn teaches a test socket (102, 150) as shown in figures 6-7 comprising the first pads (72) of the first circuit board (70) coupled to the second pads (66) of the second circuit board (50) by sintered bonds.

Matsunami as modified by Rathburn discloses all of the limitation except for the motherboard has a recessed region circumscribing the daughter board.
Tomita teaches a probe card (1) as shown in figures 1 and 9 comprising a motherboard (9) having a recessed region circumscribing the daughter board (5).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsumani and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 8, Matsunami as modified by Rathbirn and Tomita teaches in figure 1 the recessed region has a depth, and in which the daughter card (5) has a thickness approximately equal to the depth of the recessed region.
Regarding claim 9, Matsunami as modified by Rathbirn and Tomita teaches the daughter board (5) has a recessed region configured to engage with the recessed region on the motherboard (9).
Regarding claim 10, Matsunami as modified by Rathbirn and Tomita teaches the recessed region on the motherboard (5) has a depth (the thickness at the central portion of the element 5), and in which the daughter board has a thickness larger than the depth of the recessed region on the motherboard (9).
Regarding claims 12, 15, 26, Matsunami as modified by Rathbirn discloses all of the limitations of claimed invention except for the motherboard includes a recessed region, and in which positioning the daughter board includes engaging the daughter board 
Tomita teaches in figure 1 that the motherboard (9) includes a recessed region, and in which positioning the daughter board (5) includes engaging the daughter board with the recessed region such that a top surface of the daughter board is approximately coplanar with a top surface of the motherboard.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Tomita employed in the test fixture of Matsumani and Rathburn in order to provide a good stability-electrical connections.
Regarding claim 27, Matsunami as modified by Rathburn and Tomita teaches sintering is performed by heating the motherboard (50) and daughter board (70) to a temperature less than the melting point of the bulk material comprising the conductive particles (74).
Regarding claims 17-24 and 28, Matsunami as modified by Rathburn and Tomita teaches the recessed region (Tomita teaches the recess of element 9) is a stepped recessed region, and at least some of the first contact pads (not label) are located on a stepped portion of the recessed region.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T DINH/Primary Examiner, Art Unit 2848